                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                       DOCKET NO. 1:18-CV-00285-MOC-WCM

SHARONDA N. CANNON,                    )
                                       )
                   Plaintiff,          )
                                       )
            vs.                        )
                                       )                             ORDER
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                   Defendant.          )
_______________________________________)

       THIS MATTER is before the Court on judicial review of a final decision of the

Commissioner of Social Security denying Plaintiff Sharonda Cannon’s applications for disability

insurance benefits and supplemental security income. Plaintiff filed a Motion for Summary

Judgment, requesting an order of reversal and remand for rehearing.           (Doc. No. 9).     The

Commissioner in turn filed a Motion for Summary Judgment, requesting affirmance. (Doc. No.

11). In a Memorandum and Recommendation, Magistrate Judge Metcalf found that Plaintiff’s

motion should be granted, and the Commissioner’s motion should be denied. (Doc. No. 16). The

Commissioner filed a single objection to this finding. (Doc. No. 17). For reasons set forth below,

the magistrate judge’s Memorandum and Recommendation are adopted. Accordingly, Plaintiff’s

Motion for Summary Judgment is granted, the Commissioner’s Motion for Summary Judgment is

denied, and this matter is remanded for reconsideration consistent with this opinion.

       To begin, the magistrate judge’s Memorandum and Recommendation thoroughly discusses

the administrative record and the final decision of the ALJ. The litigants did not object to that

discussion, so the Court incorporates it for this review. (See Doc. No. 16). Pertinent here, central

to the ALJ’s finding of non-disability was that Plaintiff had the residual functional capacity to
perform light work, and that she: can frequently kneel, crouch, and crawl; must avoid concentrated

exposure to fumes; can perform simple, routine, and repetitive tasks in a stable environment at “a

nonproductive pace” with occasional public contact; would “be off task 9% of an eight-hour

workday”; and could concentrate greater than two hours out of an eight-hour workday. (Doc. No.

8-1 at 25). But, on review, the magistrate judge concluded that “the ALJ failed to build a ‘logical

bridge’ from the evidence in the administrative record to those specific limitations.” (Doc. No. 16

at 12 (citing Thomas v. Berryhill, 916 F.3d 307 (4th Cir. 2017)). Of particular note, the ALJ failed

to explain (1) “what necessitates a ‘nonproductive pace,’” (2) what “the term ‘nonproductive pace’

means,” and (3) how the ALJ determined Plaintiff would be off task for 9% of the time. (Id. at

14–15). In reaching this conclusion, the magistrate judge cited analogous cases reaching precisely

the same result. See Kilgo v. Saul, No. 3:18-CV-312, 2019 WL 3719609, at *4 (W.D.N.C. Aug.

7, 2019); Lovato v. Berryhill, No. 6:16-CV-00046, 2017 WL 2371096, at *4 (D. Or. May 9,

2017), report and recommendation adopted, 2017 WL 2369377 (D. Or. May 31, 2017); Oliverson

v. Berryhill, No. 2:16-CV-01538, 2017 WL 1381814, at *4 (W.D. Wash. Apr. 17, 2017). Because

the ALJ failed to build the requisite logical bridge, the magistrate judge recommended remanding

this case to the Commissioner for reconsideration. (Doc. No. 16 at 15).

       After the magistrate judge issued his recommendation, the Commissioner filed a single

objection. According to the Commissioner, the magistrate judge incorrectly found that remand

was warranted “based on the arguments set out in Part IV.B of [his] brief.” (Doc. No. 17). Beyond

this sentence, the Commissioner failed to explain why the magistrate judge’s opinion is incorrect.

       The Federal Magistrates Act of 1979, as amended, provides that “a district court shall make

a de novo determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); United States v. De Leon-



                                                 2
Ramirez, 925 F.3d 177, 181 (4th Cir. 2019); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983).

However, “when objections to strictly legal issues are raised and no factual issues are challenged,

de novo review of the record may be dispensed with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982). Similarly, de novo review is not required “when a party makes general or conclusory

objections that do not direct the Court to a specific error in the magistrate judge’s proposed findings

and recommendations.” Id. Finally, the Act “does not on its face require any review at all . . . of

any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

       Because the Commissioner’s sole objection is strictly legal and conclusory, the Act does

not require the Court to conduct de novo review. Even so, the undersigned as district judge is

ultimately responsible for the final decision in this case. As such, the Court conducted de novo

review of the Memorandum and Recommendation and determined it correctly applies Circuit law.

Therefore, the Court fully adopts the Memorandum and Recommendation.

                                              ORDER

       IT IS, THEREFORE, ORDERED that the magistrate judge’s Memorandum and

Recommendation (Doc. No. 16) is AFFIRMED, and the Commissioner’s Objection (Doc. No.

17) is OVERRULED. Accordingly, Plaintiff’s Motion for Summary Judgment (Doc. No. 9) is

GRANTED and the Commissioner’s Motion for Summary Judgment (Doc. No. 11) is DENIED.

Pursuant to the power of this Court to enter a judgment affirming, modifying, or reversing the

decision of the Commissioner under 42 U.S.C. § 405(g), the ALJ’s final decision is REVERSED,

and this case is hereby REMANDED for a decision consistent with this Order.

                                              Signed: February 6, 2020




                                                   3
